              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

NICOLETTE SHOTT,                                )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )   Case No. CIV-18-1018-D
                                                )
ANDREW SAUL, Commissioner of                    )
Social Security Administration,                 )
                                                )
                      Defendant.                )


                                          ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Gary M. Purcell pursuant to 28 U.S.C. § 636(b)(1)(B)

and (C).     Judge Purcell finds that the Commissioner’s decision denying Plaintiff’s

application for disability insurance benefits should be reversed pursuant to 42 U.S.C.

§ 405(g), and the matter should be remanded for further administrative proceedings.

Specifically, Judge Purcell finds that the administrative law judge did not satisfy the

requirement at step three of the sequential analysis to discuss the relevant evidence and

explain on the record why Plaintiff’s impairment did not meet or equal Listing 14.02A.

       No party has filed a timely objection nor requested additional time to object. Upon

consideration, the Court finds that the parties have waived further judicial review.1




       1
         See Moore v. United States, 950 F.2d 656 (10th Cir. 1991); see also United States v. 2121
E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).
      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 22] is ADOPTED in its entirety. The Commissioner’s decision is reversed, and the

case is remanded for further proceedings consistent with the Report and Recommendation.

A separate judgment and order of remand shall be entered.

      IT IS SO ORDERED this 10th day of October, 2019.




                                           2
